Ellison, J.
— The defendant was tried and convicted under section 3553, Revised Statutes, 1889, in the Jackson county criminal court for receiving stolen property. The trial was before the court without a jury. There appears in the bill of exceptions the following memorandum of facts found by the trial judge:
“ The defendant is a second-hand dealer, and has his place of business on Grand avenue, Kansas City, Jackson county, Missouri. About the twentieth day of July, 1891, the defendant, at his place of business, purchased from a mere boy. the articles named in the information and gave for them twenty-five cents. The boy, who sold the articles, obtained them by burglary and larceny, perpetrated at and upon the residence of one Herman Rosenburg. The residence of the boy was in the immediate neighborhood of the house burglarized, and the house was only a short distance from the defendant’s place of business. Before the making of the purchase the defendant knew the boy was a thief. At the time the purchase was made defendant asked the boy where he got the articles, and the boy answering said, ‘At home.’ The defendant made no further inquiries as to the right of the boy to the articles.
“Defendant is, therefore, by the court, found guilty as charged, and his punishment fixed at a fine of $100, and imprisonment in the county jail for a term of thirty days.
"[ Signed] Hery P. White,
“Judge.”
*189Defendant insists that this is a finding of facts which amounts to a special verdict as in a civil cause, and that such finding does not disclose the theory upon which the court found him guilty; nor, as is insisted, does it show that the court found that the defendant knew that the goods were stolen. It is necessary in a prosecution for receiving stolen property to prove that the defendant knew that it was stolen. Knowledge is an essential element of the offense. It is necessarily so from the nature of the charge, as well as being made so by the terms of the statute. But this knowledge is not necessarily personal knowledge. Nor is it even necessary that he should have been informed of the theft by persons who had personal knowledge, as, for instance, eye-witnesses. He may have knowledge sufficient to support a case of this kind from other sources. And this knowledge may be proven “inductively.” 1 Wharton’s Criminal Law, secs. 983, 984. In this case the facts found by the court are sufficient to support or to authorize the conclusion that defendant was guilty, and we are not, therefore, authorized to overturn such conclusion.
II. Defendant asked the court to give a declaration of law making it necessary for defendant to have had “actual” knowledge that the property was stolen before he could be convicted. This the court properly refused. We are not aware of any reason or authority for placing such, limit upon the knowledge which must exist in such cases. The judgment is affirmed.
All concur.